                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

MICHAEL ALEXANDER COLLINS,                        §
              Plaintiff,                          §
                                                  §
vs.                                               §    CIVIL ACTION NO. 8:18-2596-MGL
                                                  §
STATE OF SOUTH CAROLINA et al.,                   §
                Defendants.                       §

      ORDER DENYING PLAINTIFF’S MOTIONS FOR ISSUANCE OF SUBPOENAS
       AND TO JOIN A NEW CLAIM, AND DISMISSING THE ACTION WITHOUT
         PREJUDICE AND WITHOUT ISSUANCE AND SERVICE OF PROCESS

        Plaintiff Michael Alexander Collins (Collins), a self-represented state prisoner, filed this

action under 42 U.S.C. § 1983. The matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge suggesting Collins’s motions for

issuance of subpoenas and to join a new claim be denied, and this action be dismissed without

prejudice and without issuance and service of process. The Report was made in accordance with

28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

        The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
        The Magistrate Judge filed the Report on August 7, 2019, but Collins failed to file any

objections to the Report. “[I]n the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co.,

416 F.3d310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee's note). Moreover,

a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

        After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court Collins's motions for issuance of subpoenas and to join a new claim are DENIED, and

this action is DISMISSED WITHOUT PREJUDICE and without issuance and service of process.



        IT IS SO ORDERED.

        Signed this 4th day of September, 2019, in Columbia, South Carolina.

                                                                s/ Mary Geiger Lewis
                                                                MARY GEIGER LEWIS
                                                                UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

        Collins is hereby notified of the right to appeal this Order within thirty days from the date

hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                   2
